PER CURIAM.
The order of the court below of June 16, 1908, by which the appellant, McGraw, was dismissed as a party to this suit, should not have been allowed. In reaching this conclusion, we find that the order of May 13, 1898, permitting McGraw to intervene and making him a defendant, was a proper exercise of judicial discretion. The allegations contained in the petition filed by him presented such a case as justified a court of equity in permitting him to intervene, and rendered it unnecessary for him to first apply to the stockholders or board of directors of the defendant corporation for the relief he now seeks by his intervention. It follows that the decree complained' of will he sot aside, and that, this cause will be remanded, with directions that leave be given the Buckhom Portland Cement Company and Abram C. Mott to answer appellant’s petition, that the case be matured for final hearing at the earliest day practical with proper judicial proceedings, and for such further action as under the circumstances may be proper.